DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-7, 9-19 are pending in this application.
Claims 2, 7, 9, 12-13 are amended.
Claims 1, 8 and 20 are cancelled.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/29/2021 and 08/09/2018 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Allowable Subject Matter
Claims 2-7, 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9, the prior art of record in combination does not disclose the limitation: An electric machine comprising: a stator core defining circumferentially arranged slots alternating between odd and even slots, each slot having radial pin positions arranged in adjacent pairs to define radial layers; and a hairpin winding including a first path of interconnected hairpins that is disposed in the stator core such that, for each of the radial layers, the first path is disposed in the odd slots and the even slots a same number of times, wherein the first path includes regular pins, short- pitch pins, and long-pitch pins, and wherein all of the short-pitch pins are disposed in first same ones of the slots, and all of the long-pitch wherein the second path includes regular pins, short-pitch pins, and long-pitch pins, and wherein all of the short-pitch pins are disposed in third same ones of the slots, and all of the long-pitch pins are disposed in fourth same ones of the slots. Claims 2-7, 10-12 are allowed based on their dependency on claim 9.
Regarding claim 13, the prior art of record in combination does not disclose the limitation: An electric machine comprising: a stator core defining circumferentially arranged slots, each slot having radial pin positions arranged in adjacent pairs to define radial layers; and a first phase of a hairpin winding including: a plurality of first hairpins interconnected to each other without a jumper to form a first winding path, the first hairpins including first short-pitch pins and first long-pitch pins, wherein the first path is disposed in corresponding ones of the slots such that one of the first short-pitch pins and one of the first long-pitch pins are disposed in each of the radial layers, wherein the first path includes regular pins, short-pitch pins, and long-pitch pins, and wherein all of the short-pitch pins are disposed in first same ones of the slots, and all of the long-pitch pins are disposed in second same ones of the slots, and a plurality of second hairpins interconnected to each other without a jumper to form a second winding path, the second hairpins including second short-pitch pins and second long-pitch pins, wherein the second path is disposed in corresponding ones of the slots such that one of the second short-pitch pins and one of the second long- pitch pins are disposed in each of the radial wherein the second path includes regular pins, short-pitch pins, and long-pitch pins, and wherein all of the short-pitch pins are disposed in third same ones of the slots, and all of the long-pitch pins are disposed in fourth same ones of the slots. Claims 14-19 are allowed based on their dependency on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644. The examiner can normally be reached M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                           











	/THIENVU V TRAN/                                                           Supervisory Patent Examiner, Art Unit 2839